The opinion of the court was delivered by
Parker, J.
This was an action in the District Court to recover the value of plaintiff’s trunk and contents, intrusted to defendant for carriage from Highlands, New Jersey, to Jersey City, and consequently an intrastate shipment. The fundamental question for decision is whether plaintiff is hound by the limited liability clause printed on the margin of the express receipt. The trial court held that under the circumstances of the case she was not; the Supreme Court held the contrary and reversed the judgment of the District Court. The appeal is from that reversal.
Plaintiff had been hoarding at the hotel of one Spitznagel at Highlands, and according to her testimony went to ihe express office at the railroad station, gave the agent her name and address, and told him to call for her trunk at Spitznagel’s and deliver it to her home. Nothing else then took place except presumably the assent of the agent. She left the trunk *286in her room, and was on her way home when she saw the agent. She further testified that she had told Spitznagel to let the expressman have the trunk, and “to get a receipt for it.” Spitznagel’s testimony indicates that this instruction reached him through his wife, hut the point is immaterial. He delivered the trunk to tire expressman when the latter called, and according to his testimony Mrs. Spitznagel called out: “Don’t forget to get a receipt!” His testimony proceeded thus:
“I said ‘All right,’ so I asked the expressman to give me a receipt. He said: ‘I haven’t got no blank with me; it is out in the wagon,’ and with that he turns around, picks up the trunk and puts it in the wagon. I went out to the wagon and waited while he wrote out this receipt on top of the trunk.
“Q. Was that all that was said? A. That was all.
“Q. Did you read the receipt?
“(Objected to. Objection sustained.)”
On this state of facts, which was undisputed, the Supreme Court held, or assumed, that Spitznagel was plaintiff’s agent to ship the trunk, and under the'rule declared in Russell v. Erie Railroad Co., 41 Vroom 808, his authority not being limited, extended to the making of a limited liability contract; that he received the receipt in silence and plaintiff as his principal was therefore bound by its terms. Atkinson v. New York Transfer Co., 47 Vroom 608; Hill v. Adams Express Co., 53 Id. 373.
We consider that the Supreme Court erred. Spitznagel, as the trial court intimated, was not the agent of plaintiff for the jourpose of shipping the trunk. The order for shipment, as the trial court was entitled to find, had been given by plaintiff, and the shipment was complete except the actual deliver)'- of'the trunk to the carrier. Plaintiff had instructed defendant to call and get the trunk, and transport it to Jersey City, imposing and assenting to no restrictions, but leaving it to the company to charge a reasonable rate based on its general liability .as a common carrier, where no special contract has been made, and it was the natural inference that the company undertook to carry the trunk on that basis. The *287rights and liabilities Ihns arising, Spitznagel had no authority to alter or vary. His authority was to deliver the trunk, and to “get a receipt for it,” not to make a special contract for its transportation. The word “receipt,” as in common use, means no more than a bare acknowledgment of having received something. Erie Railroad v. Wanaque Lumber Co., 46 Vroom 878. So, if it had appeared that Spitznagel expressly assented to the limited liability clause, the plaintiff was not hound by such assent, for it was beyond the scope of his agency. He had not even an apparent agency to ship, for the shipment liad already been made by his principal. The ease of Eussell v. Erie Eailroad Co. therefore becomes authority for sustaining the plaintiffs claim for the value of the trank and contents irrespective of a limited liability clause.
The judgment of the Supreme Court will be reversed and that of the District Court affirmed.
For affirmance — The Chief Justice, Treno hard, JJ. 2.
For reversal — The Chancellor, Garrison, Parker, Bergen, Mjntubn, Vrkdenburgh, Congdon, White, JJ. 8.